60 F.3d 819
Mary C. Williamsv.William Hauck, Assistant Superintendent of Edna MahanCorrectional Facility for Women, Rudolph Archer, SupervisingPhysician of Edna Mahan Correctional Facility for Women,Linda Farrell, Supervisor of Nurses of Edna MahanCorrectional Facility for Women, Carol Proper, Dietician ofEdna Mahan Correctional Facility for Women, S.C.O. Jane Doe,Correctional Officer Assigned to Central Transportation Unitof Department of Corrections, Dr. Richetti,
NO. 94-5775
United States Court of Appeals,Third Circuit.
May 04, 1995

Appeal From:  D.N.J., No. 94-cv-02839,
Brown, J.


1
AFFIRMED.


2
Federal Reporter.  The Third Circuit provides by rule for


3
the reporting of opinions having 'precedential or


4
institutional value.  An opinion which appears to have value


5
only to the trial court or the parties is ordinarily not


6
published.' The Federal Reporter tables are prepared from


7
lists of cases terminated by judgment orders, unpublished


8
per curiam opinions and unpublished signed opinions,


9
indicating the disposition of each case, transmitted by the


10
Court.  Third Circuit Rules, App. 1, Internal Operating

Procedures, Ch. 5, sec. 5.1, 28 U.S.C.A.)